DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The Title is amended to read: A PRESSURE GAUGE CONFIGURED TO FACILITATE BATTERY REPLACEMENT

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: In the Examiner’s Opinion in regards to claim 1, Sacerio et al (US 7716990 B1) teaches an electroluminescent diagnostic gauge comprise a bourdon tube assembly (6) to measure pressure(s) within a system (Column 6, lines 52-65; Figure 2), a pointer (9, i.e. needle) configured to rotate in conjunction with a displacement of a distal portion of the bourdon tube (6) (Column 6, lines 52-65; Figure 2), a dial plate (12, i.e. blank electroluminescent panel) having a front surface on which a scale (12, i.e. ransparent scale film/overlay having measurement markings) to be pointed by the pointer (9) being displayed and having a through hole penetrating from the front surface to a rear surface (Column 6, lines 52-65; Figure 2) including a battery (4) being disposed between a control electronics (8) and lid (3, i.e. removable gauge battery cover) (Column 6, lines 52-65; Figure 2).
However Sacerio et al does not teach the structural limitations of the pressure gauge further comprising an information communication unit in which a circuit board electrically connected to the detector and a battery are installed wherein the information communication unit further comprises a bottomed cylindrical unit body and a lid covering an opening of the unit body wherein the information communication unit is inserted in the through hole to be disposed astride between the front surface and the rear surface of the dial plate, and the lid is disposed on a side of the unit body close to the front surface of the dial plate in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coombs (US 20120227662 A1) - Pressure gauge system for pressure gauge devices used for displaying and controlling the pressure level within an automobile load assist system.
Davis et al (US 20070251688 A1) - The present invention provides a sensor system for detecting a change in condition. The system includes a radioactive source. This system also includes at least one radiation detector configured to detect radiation from the radioactive source. 
Henson et al (US 20040113813 A1) - A pressure measurement device includes a housing having an inlet, a transducer coupled to the inlet to generate an electrical signal representative of pressure at the inlet, and a data communication device coupled to the transducer to transmit a wireless signal corresponding to the electrical signal.
Shamlian et al (US 3888127 A) - The principal object of the present invention is the provision of improved portable underwater indicating instruments for divers.
Shamlian et al (US 3828611 A) - A portable underwater indicating instrument includes means for measuring a quantity of interest, such as time, pressure, temperature, magnetic field direction, or the like, and indicating means for indicating to the diver the measured quantity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        

/J.L.J/Examiner, Art Unit 2856